                                                                                Exhibit
10.47



SECOND AMENDMENT TO LEASE AGREEMENT




THIS SECOND LEASE AMENDMENT, is made and entered it this 7th day of April, 2000
among BSRT Phoenix Business Park, LLC, as Landlord, and LightNetworks, Inc., a
Georgia Corporation, as Tenant.


WITNESSETH


WHEREAS, Landlord and Tenant entered into a Lease Agreement (“Lease”) for the
use and occupancy of the certain premises (the “Premises”) by Tenant located in
Phoenix Business Park, 2700 N.E. Expressway, Building B, Suite B-900, Atlanta,
GA 30345 (the “Building”) dated January 13, 2000; and


WHEREAS, Landlord and tenant do hereby intend to amend and modify the Lease as
herein set forth.


NOW THEREFORE, in consideration of the mutual covenants and conditions contained
herein the received insufficiency which are hereby acknowledged, the parties
hereto agree as follows:





1.  
Expansion

Effective May 1, 2000 Tenant will add to the Premises approximately 9,846
rentable square feet known as Suite B-400, Exhibit “A” attached. Effective June
15, 2000. Tenant will add to the Premises 7,776 rentable square feet known as
Suite B-450, Exhibit “A” attached. For the purposes of this Lease, Tenant’s
Premises shall be defined as 41,422 rentable square feet as of May 1, 2000, and
49,198 rentable square feet as of June 15, 2000.



2.  
Expansion Space Rent Schedule



Suite B-400


May 1, 2000- Month 18 (as defined in the Lease)
$6,974.25/month
Month 19- Month 30 (as defined in the Lease)
$7183.48/month
Month 31- Month 42 (as defined in the Lease)
$7398.98/month
Month 43- Month 54 (as defined in the Lease)
$7620.95/month
Month 55- Month 66 (as defined in the Lease)
$7849.58/month




--------------------------------------------------------------------------------


 Suite B-450


June 15,2000-June 30, 2000 (as defined in the Lease)
$2754.00/half month
July 1, 2000- Month 18 (as defined in the Lease)
$5508.00/month
Month 19- Month 30 (as defined in the Lease)
 
$5673.24/month
Month 31- Month 42 (as defined in the Lease)
 
$5843.44/month
Month 43- Month 54 (as defined in the Lease)
 
$6018.74/month
Month 55- Month 66 (as defined in the Lease)
 
$6199.30/month






3.  
Expansion Space Security Deposit



Upon the execution of this Second Amendment to Lease Agreement, Tenant shall pay
to Landlord an amount of $12,482.25 which shall be added to and made a part of
Tenant’s Security Deposit as defined in the Lease.



4.  
Expansion Space Premises



Lessor, at an expense not to exceed $6.00/SF ($105,732.00) (“Improvement
Allowance”) and no later than September 30, 2000 shall complete improvements to
the Premises per mutually agreed upon construction drawings. Said Improvement
Allowance shall go toward the cost of Lessee’s improvements, architectural fees
and a construction management fee equal to five percent (5%) of said costs. The
Improvement Allowance may not be used to pay for non-construction items, such as
rent, moving expenses, furniture or telecommunications equipment. Should the
actual improvement costs exceed the Improvement Allowance, Lessee shall pay
Lessor said excess amount within 30 days of the receipt of an invoice from
Lessor for said amount.


Except as expressly amended or modified hereby, the terms and conditions of the
First Amendment to Lease Agreement, as amended, shall be and remain in full
force and effect and are hereby confirmed by Landlord and Tenant.




LESSOR: BSRT Phoenix Business Park L.L.C.




By: BSRT PORTFOLIO CORP., its managing member


By: /s/_____________________________________
Vice President    

 
LESSEE:  LightNetworks, Inc.

By: Joseph Phillip
Title  Director - Network Deployment and Construction     

Attest:_____________________________________




{CORPORATE SEAL}



